Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group D1, claims 1-4, 7-8 and 11-14 in the reply filed on 7/27/2021 is acknowledged.  The traversal does not point out why the Species D1-D3 are not distinct or exclusive, therefore the traversal is not found persuasive. The requirement is still deemed proper and is therefore made FINAL.
Claim Status
Claims 1-4, 7-8, 11-14 and 16-25 are pending.
Claims 16-25 are withdrawn, non-elected with traverse.
Claims 5-6, 10 15 and 26-27 are canceled by Applicant.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Salman Akram et al., (US 5,849,635 A, hereinafter Akram).
Regarding claim 1, Akram discloses a semiconductor device, comprising: 
a substrate (22 in Fig. 8); 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

		Akram’s Fig. 8, annotated. 
a source/drain pattern (34) disposed on the substrate; and 
a source/drain contact (conductive material 51 filled in a contact opening 46z as shown in Fig. 6) connected to the source/drain pattern (34 in Fig. 8), 
wherein the source/drain contact (51 filled in the contact opening 46z in Fig. 8) comprises a lower contact structure (lower portion of 51 in IDL 36) extending in a first direction (horizontal) and an upper contact structure (upper portion of 51 in insulating layer 38f) protruding from the lower contact structure (lower portion of 51 in IDL 36), 
wherein the upper contact structure (upper portion of 51 in insulating layer 38f) comprises a first sidewall (right sidewall of the upper portion of 51) and a second sidewall (left sidewall of the upper portion of 51) facing away from each other in the first direction (horizontal), 
wherein the first sidewall of the upper contact structure (right sidewall of the upper portion of 51) comprises a plurality of first sub-sidewalls (right stair-like sub-sidewalls when conductive material 51 filled into the contact opening 46z with a stair-like sidewall of the insulating layer 38f in Fig. 8 described in Col. 6, line 8-9),
each of the right stair-like sub-sidewalls) has a stair-like surface.
Akram does not expressly disclose the stair-like surface is concave.  
However, the Applicant has not presented persuasive evidence that the claimed concave shape surface is for a particular purpose that is critical to the overall claimed invention (i.e. the invention would not work without the specific claimed concave shape surface).  Also, the applicant has not shown that the claimed concave shape of surface produces a result that was new or unexpected enough to patentably distinguish the claimed invention over the cited prior art.  It has been held that is not inventive by change the shape in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), MPEP 2144.04.
Thus, it would have been obvious to add the claimed concave shape surface to the rest of the claimed invention.
Regarding claim 8, modified Akram discloses the semiconductor device of claim 1,
wherein the second sidewall of the upper contact structure (the left sidewall of the upper portion of 51) comprises a plurality of second sub-sidewalls (left stair-like sub-sidewalls when conductive material 51 filled into the contact opening 46z with a stair-like sidewall of the insulating layer 38f), and each of the second sub-sidewalls has a concave surface (can be modified to be concave surface as addressed in claim 1).  
Regarding claim 11, modified Akram discloses the semiconductor device of claim 8,
right stair-like sub-sidewalls of 51 in Fig. 8/6) and the second sub-sidewalls (left stair-like sub-sidewalls).
Regarding claim 12, modified Akram discloses the semiconductor device of claim 1,
further comprising an interlayer insulating film (38f in Fig. 8/6) which at least partially surrounds the upper contact structure (upper portion of 51 in insulating layer 38f) and exposes an upper surface of the upper contact structure (upper surface of the upper portion of 51), wherein the interlayer insulating layer (38f) contacts the upper contact structure (the upper portion of 51),  
Regarding claim 13, modified Akram discloses the semiconductor device of claim 1,
wherein the upper contact structure (upper portion of 51 in insulating layer 38f in Fig. 8/6) comprises one or more apex parts (apex parts would be formed when the stair-like sub-sidewalls of 51 modified to be concave as addressed in claim 1), and each of the one or more apex parts is defined where the adjacent first sub-sidewalls meet (each of the apex parts of 51 would be define by adjacent the right concaved sub-sidewalls of 51 meet),  

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Salman Akram et al., (US 5,849,635 A, hereinafter Akram) in view of Xusheng Wu, (US 2020/0035549 A1, hereinafter Wu).
Regarding claim 2, modified Akram discloses the semiconductor device of claim 1,
 Akram does not expressly disclose further comprising a contact insulating liner extending along the first sidewall of the upper contact structure (right sidewall of the upper portion of 51).  
However, in the same semiconductor device field of endeavor, Wu discloses dielectric contact spacers 175A described in [0026] extending along sidewalls of the S/D contact 190 in Fig. 2G. 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

		Wu’s Fig. 2G, annotated. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement a Wu’s dielectric\insulating spacers extending along Akram’s sidewalls of source/drain contact to have prevent from contact material diffusion to improve device insulation.
Regarding claim 3, Akram modified by Wu discloses the semiconductor device of claim 2,
wherein the contact insulating liner (Wu’s 175A implemented on the Akram’s sidewalls of the conductive material 51 in Fig. 6/8 as addressed in claim 2) does not is not formed along an upper (horizontal) surface of the lower portion of 51 in IDL 36). 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Salman Akram et al., (US 5,849,635 A, hereinafter Akram) in view of Hui Zang et a., (US 10,128,187 B2, hereinafter Zang).
Regarding claim 14, modified Akram discloses the semiconductor device of claim 1,
modified Akram does not expressly disclose wherein the source/drain contact (51 in Fig. 6/8) is L-shaped. 
However, in the semiconductor device field of endeavor, Zang discloses a L-shaped source/drain contact 124 in Fig. 13. 
  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Akram’s source/drain contact to be L-shaped according to Zang’s teaching because it has been held that is not inventive by change the shape in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), MPEP 2144.04.

Allowable Subject Matter
Claims 4 and 7 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim 1,  and any intervening claims.
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, 
Regarding claim 4, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of the semiconductor device of claim 2, “wherein the contact insulating liner comprises a first portion extending along the upper surface of the lower contact structure, a second portion extending from a first end of the first portion of the contact insulating liner and along the first sidewall of the upper contact structure, and a third portion extending in a direction away from the lower contact structure from a second end of the first portion of the contact insulating liner” as recited in Claim 4, in combination with the remaining features of Claims 1-2.
Regarding claim 7, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of the semiconductor device of claim 2, “the contact insulating liner is disposed on the first sub-upper sidewall and is not disposed on the first sub-lower sidewall” as recited in Claim 7, in combination with the remaining features of Claims 1-2 and 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164.  The examiner can normally be reached on M-F 8:30-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARUN LU/Primary Examiner, Art Unit 2898